Luke, J.
It was illegal to set aside a year’s support for the widow and minor child in this case, since the evidence showed that the child, at the time of the death of the father, was a married woman, and that her husband was an able-bodied man, able, to support her; and this is true although she was separated from her husband. There being no legal duty on the father to support his married daughter, and the year’s support for the widow and the minor child being illegally’ set aside, a new trial should have been granted. See Goss v. Harris, 117 Ga. 345 (43 S. E. 734).

Judgment reversed.


Broyles, O. J., and Bloodioorth, J., eoneur.